Citation Nr: 0606674	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1945 to October 
1946.  She died in September 2002.  The appellant is her son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Chicago, Illinois, that denied entitlement to the 
benefit sought.  

In March 2004, the appellant appeared at a video conference 
hearing conducted at the RO before a Veterans Law Judge.  
That Judge has since departed the Board.  The appellant was 
given the opportunity to have another hearing, but did not 
file a timely response from a December 20, 2005, 
communication in which he was told if he did not respond 
within 30 days from the date of the letter, the Board would 
assume he did not want an additional hearing.  

The undersigned notes that the case was previously before the 
Board in July 2004 at which time it was remanded for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.  







FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied its duty to notify 
and assist the appellant in developing all evidence pertinent 
to the claim.  

2.  The death certificate reveals the veteran died in 
September 2002.  The immediate cause of death was listed as 
advanced carcinoma of the breast.  The approximate interval 
between onset and death was given as 11 years.  An autopsy 
was not performed.  

3.  At the time of the veteran's death, she was not service 
connected for any disability.  

4.  At the time of her death in September 2002, the veteran 
was in receipt of military disability retirement pay.  Her 
service medical records reflect she had rheumatic fever and 
valvular heart disease at the time of separation from 
service.  

5.  The cause of the veteran's death did not have its onset 
during after service or any applicable presumptive period, 
and is not shown to be related to any inservice injury or 
disease.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate a claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  

A review of the record indicates that in letters dated in 
October 2004 and again in March 2005, the appellant was 
provided with information regarding what was required in 
order to warrant entitlement to service connection for the 
cause of the veteran's death.  He was informed of the types 
of evidence he could submit.  He was also told that he was 
ultimately responsible for providing relevant evidence.  In 
the latter communication he was informed that VA had 
requested a medical opinion from a VA medical center.  In a 
statement dated March 9, 2005, he stated "there was no 
further medical evidence to submit."  

The Board notes that assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  
Here, a VA opinion dated in June 2005 was obtained regarding 
service connection for the cause of the veteran's death.  
Also, the Board notes that the appellant provided testimony 
at a hearing before a Veterans Law Judge in March 2004.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  In view of the foregoing, the Board finds 
that VA has more than complied with the notification and 
assistance requirements with the VCAA in obtaining and 
developing all evidence necessary for an equitable 
disposition of the matter on appeal.  

Legal Criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be presumed for certain chronic 
disorders such as carcinoma that have manifested to a 
compensable degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
either singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is one not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there is a causal connection.  There are 
primary causes of death, which by the very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but even in such 
cases there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312.  

Essentially, then, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The appellant as a lay person has not been shown to be 
capable of medical conclusions.  Thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Neither the Board 
nor the appellant is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  On the other hand, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to take them 
into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Discussion

The Board has reviewed the record in its entirety.  During 
the veteran's lifetime, service connection was not in effect 
for any disorder.  The death certificate reveals that she 
died in September 2002 from breast cancer of 11 years' 
duration.  Her service medical records reflect she had 
rheumatic fever and valvular heart disease at the time of 
separation from service.  She was discharged from service 
with military disability retirement pay.  It is the 
appellant's assertion that the veteran's fatal breast cancer 
was caused by the same disability for which she received 
disability retirement pay.  

As noted above, however, the appellant is not competent to 
make such an assessment.  Accordingly, his opinion has no 
probative value.  See Espiritu.  

A review of the pertinent evidence of record includes reports 
of treatment and evaluation by physicians at a private 
medical clinic from the 1990's until the time of the 
veteran's death in 2002.  One of the individuals, Govind 
Chandra, M.D., a physician in hematology and oncology, 
responded to a question from a VA employee following the 
appellant's hearing at the Chicago RO in July 2003.  The 
individual informed the physician that the appellant stated 
that the veteran "probably did not inform you of her heart 
condition, which was documented by the Army that she had a 
condition of valvular heart disease, mitral insufficiency, 
chronic, rheumatic, secondary to No. 1 which was rheumatic 
fever, acute, recurrent."  The individual noted that the 
appellant requested that the physician write a document 
stating that the veteran's heart condition was part of the 
reason for her passing.  In a handwritten note, dated in July 
2003, the physician stated that while the cause of death was 
advanced carcinoma of the breast and liver, "heart failure 
quite likely was possible if heart valve couldn't pump out 
nothing on left side."  

Pursuant to the Board's remand in 2004, the claims folder was 
reviewed by a VA staff physician in the section of 
hematology/oncology, at the VA Medical Center, Hines, 
Illinois, in June 2005.  The physician's comments were as 
follows:  

I have reviewed the claims folder.  

A diagnosis of breast carcinoma was made 
in April 1991.  A subsequent modified 
radical mastectomy showed infiltrating 
ductal carcinoma with 2 of 17 nodes 
positive.  In spite of treatment, 
metastatic disease developed causing [the 
veteran's] death on September 21, 2002.  

[The veteran] served in the military from 
April 5, 1945, until October 22, 1946.  
During that time she developed rheumatic 
fever with cardiac valve damage.  The 
basis of the claim is that breast cancer 
was somehow related to the rheumatic 
fever.  

I am not aware of any association between 
rheumatic fever and the development of 
breast carcinoma.  Breast carcinoma is a 
very common neoplasm in older women.  In 
view of these facts, the preponderance of 
evidence suggests the claim is without 
merit."  

In view of the foregoing, the Board finds that the opinion 
offered by the VA hematologist/oncologist is persuasive that 
there is no evidence in medical literature that states that 
breast cancer can result from rheumatic fever.  The 
specialist indicated that he reviewed the entire claims 
folder, and he directly addressed the question of whether or 
not the rheumatic fever noted in service might have been a 
principal or contributory cause of death.  He specifically 
stated he found no such evidence of any possible association.  
He had for consideration, in noting that he reviewed the 
claims folder, the July 2003 statement from the private 
physician.  The  undersigned notes that review of that 
comment reflects that the physician did not attribute the 
fatal breast cancer to valvular heart disease.  

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to her military 
service, but, as noted above, he has not been shown to have 
the professional expertise necessary to provide meaningful 
discussion regarding a causal connection between the 
decedent's death and to military service.  See, for example, 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is certainly not capable of opining on matters regarding 
medical knowledge.")  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death of which service connection should have 
been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§ 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


